Name: Commission Delegated Regulation (EU) 2017/2278 of 4 September 2017 amending Annex I to Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union
 Type: Delegated Regulation
 Subject Matter: national accounts;  regions of EU Member States;  economic analysis;  farming systems;  Europe;  agricultural structures and production;  information technology and data processing
 Date Published: nan

 12.12.2017 EN Official Journal of the European Union L 328/1 COMMISSION DELEGATED REGULATION (EU) 2017/2278 of 4 September 2017 amending Annex I to Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (1), and in particular Article 3 thereof, Whereas: (1) Annex I to Regulation (EC) No 1217/2009 contains a list of Farm Accountancy Data Network divisions (FADN divisions) per Member States. (2) In accordance with that Annex, Germany is divided into 16 divisions. For the purposes of Regulation (EC) No 1217/2009, Germany has requested to merge the FADN divisions Schleswig-Holstein and Hamburg into one FADN division: Schleswig-Holstein/Hamburg. (3) Regulation (EC) No 1217/2009 should therefore be amended accordingly. (4) The updated list of FADN divisions provided for in this Regulation should apply as from the accounting year 2018, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1217/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 328, 15.12.2009, p. 27. ANNEX In Annex I to Regulation (EC) No 1217/2009, the list of FADN divisions concerning Germany is replaced by the following: Germany 1. Schleswig-Holstein/Hamburg 2. Niedersachsen 3. Bremen 4. Nordrhein-Westfalen 5. Hessen 6. Rheinland-Pfalz 7. Baden-WÃ ¼rttemberg 8. Bayern 9. Saarland 10. Berlin 11. Brandenburg 12. Mecklenburg-Vorpommern 13. Sachsen 14. Sachsen-Anhalt 15. ThÃ ¼ringen